Citation Nr: 1316312	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's attempt to reopen her claim of entitlement to service connection for lumbosacral strain.  In December 2004, the RO in Baltimore, Maryland, denied a claim for service connection for lumbosacral strain, secondary to service-connected bilateral pes planus.  The Veteran perfected a timely appeal to those decisions, and the case was subsequently transferred to the RO in Newark, New Jersey.  

The Board notes that the claim on appeal was initially characterized as, "Entitlement to service connection for lumbosacral strain, to include as secondary to service-connected bilateral pes planus."  However, a claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated the presence of cervical spine strain/sprain, lumbar spine strain/sprain, and moderate spondylitic changes at L5/S1.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral pes planus. 

In October 2007, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veteran's Law Judge in Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral pes planus.  The Veteran underwent VA medical examination in March 2009, at which time the examiner reported a diagnosis of lumbar spasm; however, he did not provide an etiology for the back disorder.  In a deferred rating action in November 2009, the RO noted that the examiner failed to provide the requested medical opinion.  It was noted that the claims file should be returned to the examiner who conducted the spine examination, who was asked to provide a complete rationale for his/her medical opinion. 

In December 2009, the VA examiner who conducted the March 2009 VA examination was asked to opine as to the likelihood that any identified chronic lumbosacral spine disorder had its onset during service, otherwise originated during active service, and/or was etiologically related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  In response, the VA examiner merely stated that "it would be speculative to conclude your medical opinion based on time and intervening events."  

In its August 2010 remand, the Board found that the results of the March 2009 VA examination and subsequent statement in December 2009 were too general and speculative in both their findings and conclusion, and determined that another VA examination was necessary to obtain a clearer medical opinion as to the likelihood that the Veteran's lumbosacral spine disorder was caused or aggravated by her service-connected bilateral pes planus.  Specifically, the VA examiner was instructed to review the claims file and provide an opinion as to whether it was at least as likely as not (50 percent or greater likelihood) that any back disability was caused or aggravated by the Veteran's service-connected bilateral pes planus.  A complete rationale for any opinion expressed was to be provided.  

Pursuant to the Board's remand instructions, the Veteran underwent a VA orthopedic examination in November 2010.  The examiner diagnosed the Veteran as having cervical sprain/strain as well as lumbar sprain/strain, although the examination on that day was said to be "normal."  However, X-rays of the lumbosacral spine revealed moderate spondylitic changes at L5/S1.  Based on a review of the Veteran's claims file and the physical examination results, the examiner opined that the Veteran's current lumbar and cervical spine conditions were not caused or aggravated by her bilateral pes planus.  The examiner explained that, standing without shoes, the Veteran exhibited no deviation of the lower extremities, no altered gait, and no abnormality or deformities of the lower extremities due to diagnosed pes planus.  As such, the examiner stated that, "I see no reason why it would affect her lumbar spine and even more so her cervical spine."  

In his February 2013 Post-Remand Brief, the Veteran's representative took issue with the November 2010 examiner's opinion, alleging that the examiner did not conclude with a definitive answer as to whether or not the Veteran's bilateral pes planus may be responsible for her back disability.  Rather, the representative argued that the examiner's opinion was speculative in nature.  

The Board does not agree with the representative's assessment of the November 2010's examiner's opinion.  To the contrary, the examiner definitively stated that the Veteran's current lumbar and cervical spine conditions were not caused or aggravated by her bilateral pes planus.  However, the Board finds that the November 2010 opinion is deficient on other grounds.  First, although the X-ray evidence revealed moderate spondylitic changes at L5/S1, this finding was not reflected in the examiner's diagnoses, which included merely cervical sprain/strain as well as lumbar sprain/strain, and which noted that the examination on that day was "normal."  

Moreover, the November 2010 examiner based his rationale for finding that the Veteran's back disorder(s) was/were not caused by her bilateral pes planus on the premise that the Veteran exhibited no deviation of the lower extremities, no altered gait, and no abnormality or deformities of the lower extremities due to diagnosed pes planus.  However, as discussed by the Board in its August 2010 decision, examination of the feet in December 2004 revealed some tenderness on the left Achilles and some pain in the left great toe, with pronation of the feet when standing as well as left foot strain.  During a VA examination in November 2008, the examiner noted objective evidence of painful motion, swelling manifested by nonpitting edema at the ankle and dorsum of the foot, and evidence of abnormal weight bearing manifested by unusual shoe wear pattern.  A March 2009 VA examination revealed objective evidence of pain and tenderness in both feet, malalignment in the forefoot and midfoot of both feet, and moderate pronation in both feet.  Therefore, it appears that the rationale of the November 2010 examiner was based on an inaccurate premise.  

Because the diagnoses and rationale provided by the November 2010 VA examiner were inadequate, this matter must be remanded, once again, for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  It is also well-settled that when VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, this matter must be remanded again for completion of the development previously sought.  

The Veteran also seeks entitlement to a TDIU.  However, this issue is intertwined with the issue of entitlement to service connection for a back disorder.  Therefore, entitlement to a TDIU cannot be decided on the merits until the latter issue is determined.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file (to include this remand) to the November 2010 VA examiner/opinion provider for review and an addendum opinion that supplements those previously provided, clarifying the Veteran's current diagnoses of the lumbar and cervical spines in light of the X-ray evidence of moderate spondylitic changes at L5/S1.  

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the back disability(ies) was/were caused or aggravated by the Veteran's service-connected bilateral pes planus.  By aggravation, the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner determines that the lumbar spine disorder was aggravated by the service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.  

A complete rationale for any opinion expressed should be provided.  In providing this rationale, the examiner is asked to specifically reference the bilateral foot symptomatology found on prior VA examinations, to include tenderness on the left Achilles, pain in the left great toe, pronation of the feet when standing, and left foot strain in December 2004; objective evidence of painful motion, swelling manifested by nonpitting edema at the ankle and dorsum of the foot, and evidence of abnormal weight bearing manifested by unusual shoe wear pattern in November 2008; and objective evidence of pain and tenderness in both feet, malalignment in the forefoot and midfoot of both feet, and moderate pronation in both feet in March 2009. 

2. The RO should review the file, ensure that all development sought is completed, and then readjudicate the appellant's claims.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, and they must be provided an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


